DETAILED ACTION
This is in response to the Amendment filed 11/3/2022 wherein claims 1-7, 15-17 are canceled and claims 8-14 and 18-28 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 10-11, 14, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dale et al. (US 2018/0094545) in view of Sweeney (US 5,201,846), Grant et al. (US 2016/0102568), Eastwood et al. (US 2018/0230856), and Camacho (US 7,165,772).
Regarding Independent Claim 8, Dale teaches (Figures 1-5) a gas turbine engine (120) comprising:
a combustor section (126) having a diffuser case (30) with a diffuser case flange (35) and a case support (at 32, 34), wherein the case support (at 32, 34) includes a radial extension (at 32) that extends radially inward (see Figures 3A and 4C) from the diffuser case (30) and includes an axial extension (at 34) that extends axially aft (with respect to a flow 204 through plenum 99; see Figures 3A and 4C) from the radial extension (at 32);
a turbine section (128) arranged aft (see Figure 1) of the combustor section (126) along an engine central longitudinal axis (A’), the turbine section (128) having a turbine case (20) with a turbine case flange (25);
a connection (at 15) wherein the diffuser case flange (35) is connected to the turbine case flange (25); and
a heatshield (200, 400, or 500) installed to the diffuser case (30), the heatshield (200, 400, or 500) comprising:
a metal body (see Paragraph 0032 and Figures 3B, 4A, and 5) having a first end (male end 580), a second end (female end 570), a first side (the portion of 200 which extends from 210 to near 50, the portion of 400 which extends from 410 to near 425, or the portion of 500 which extends from 510 to near 526), and a second side (the portion of 200 which extends from near 50 to 220, the portion of 400 which extends from near 425 to 420, or the portion of 500 which extends from near 526 to 520), wherein the first side (the portion of 200 which extends from 210 to near 50, the portion of 400 which extends from 410 to near 425, or the portion of 500 which extends from 510 to near 526) and the second side (the portion of 200 which extends from near 50 to 220, the portion of 400 which extends from near 425 to 420, or the portion of 500 which extends from near 526 to 520) define parallel sides (see Figures 3B, 4A, and 5) extending from the first end (male end 580) to the second end (female end 570);
an engagement portion (at 214 or 414, annotated below; see Figures 3A and 4C) formed along the first side (210, 410, or 510) and arranged to engage (see Figures 3A and 4C) with a case support (at 32, 34) of the diffuser case (30);
a shielding portion (annotated below; see Figures 3A and 4C) formed along the second side (220, 420, 520) and positioned radially inward (see Figure 3A and 4C) from the connection (at 15), wherein an air gap (203; see Figures 3A and 4C) is formed between the shielding portion (annotated below) and the connection (at 15), with the air gap (at 203) having an aft extension (the air gap 203 begins near 214 and extends axially aftward towards 220 - see Figures 3A and 4C) extending to an edge (see Figures 3A and 4C) of the second side (the portion of 200 which extends from near 50 to 220, the portion of 400 which extends from near 425 to 420, or the portion of 500 which extends from near 526 to 520); and
a mid-body portion (annotated below) extending between the engagement portion (at 214 or 414, annotated below; see Figures 3A and 4C) and the shielding portion (annotated below; see Figures 3A and 4C) having an arcuate shape in cross-section (see annotation below),
wherein the engagement portion (at 214 or 414, annotated below; see Figures 3A and 4C) is configured to create a contact region (between 214 and 34) and the air gap (203; see Figures 3A and 4C) and aft extension (the air gap 203 begins near 214 and extends axially aftward towards 220 - see Figures 3A and 4C) of the air gap (203) are aft of (see Figures 3A and 4C) the contact region (between 214 and 34),
wherein the metal body (see Paragraph 0032 and Figures 3B, 4A, and 5) is configured to form a hoop, a split-ring structure (see Figure 5) with the first end (male end 580) attached to the second end (female end 570).
Dale does not teach that the axial extension that extends axially aft from the radial extension is located at a radially inward end of the radial extension or that the engagement portion engages with the axial extension of the case support. Dale does, however, state that element 32 may comprise any suitable size and/or shape to at least partially interrupt and/or redirect airflow away from flange heat shield 200. Dale also appears to schematically show but does not explicitly teach wherein only a peak of the arcuate shape is configured to contact a portion of the diffuser case at a contact region. Dale also does not teach wherein the hoop, split-ring structure is spring loaded to spring-fit into the diffuser case and the hoop, split-ring structure has a diameter selected to provide an interference fit with the diffuser case.
Sweeney teaches (Figures 1-4) a case support (16, 20, 12) including a radial extension (annotated below) that extends radially inward (see Figures 1-2) from a case (10) and includes an axial extension (annotated below) that extends axially aft (see Figures 1-2) form the radial extension (annotated below) at a radially inward end (see Figure 2 and annotation below) of the radial extension (annotated below) and an engagement portion (at the end of heat shield 60 near 86, located within 20; see Figure 2) formed along a first side (the side of the heat shield body 60 that faces recess 20; see Figure 2) and arranged to engage with (see Figure 2) with the axial extension (at 12; see annotation below) of the case support (16, 20, 12) of the case (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dale to include the axial extension extending axially aft from the radial extension being located at a radially inward end of the radial extension and the engagement portion engaging with the axial extension of the case support, as taught by Sweeney, in order to have the end section of the heat shield to bear tightly against bosses of the casing to form a gastight chamber between the heat shield and the casing and to absorb and reflect heat radiated during operation (Column 5, line 57 – Column 6, line 3 of Sweeney). Although Dale also appears to schematically show wherein only a peak of the arcuate shape is configured to contact a portion of the diffuser case at a contact region, Dale in view of Sweeney does not explicitly teach wherein only a peak of the arcuate shape is configured to contact a portion of the diffuser case at a contact region. Dale in view of Sweeney also does not teach wherein the hoop, split-ring structure is spring loaded to spring-fit into the diffuser case and the hoop, split-ring structure has a diameter selected to provide an interference fit with the diffuser case.
Grant teaches (Figures 1-21) a heat shield structure (304) including an engagement portion (at the left side of 304 disposed in 340 and engaging 54; see Figures 17-20), a shielding portion (at the right side of 304 positioned at the aft ends 444, 454; see Figures 17-20), and a mid-body portion (see portion 422, 424 in Figure 17 and portion 440, 442 in Figure 18) extending between the engagement portion (at the left side of 304 disposed in 340 and engaging 54; see Figures 17-20) and the shielding portion (at the right side of 304 positioned at the aft ends 444, 454; see Figures 17-20) and has an arcuate shape in cross-section (at 422, 424 in Figure 17 and at 440 in Figure 18), where only a peak (at the outer portion of 422, 424 in Figure 17 and the outer portion of 440 in Figure 18) is configured to contact (see Figures 17-18 and the press-fit interfaces discussed in Paragraphs 0063-0064) a portion of an outer casing (at 54). Grant also teaches (Figure 14) that a sine-wave-shape accommodates thermal expansion and provides stress relief within the heat shield (Paragraph 0060 and Figure 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dale in view of Sweeney to have a mid-body portion include an arcuate shape in cross section, wherein only a peak of the arcuate shape is configured to contact a portion of the case, as taught by Grant, in order to reduce spacing between the heat shield and the outer casing and to provide damping of the heat shield and reduce vibratory and thermal stresses (Paragraphs 0060, 0063-0064 of Grant). Dale in view of Sweeney and Grant does not teach wherein the hoop, split-ring structure is spring loaded to spring-fit into the diffuser case and the hoop, split-ring structure has a diameter selected to provide an interference fit with the diffuser case.
Eastwood teaches (Figures 1-3D) a heat shield body (340a, 340b, 340c) having a diameter (see Figures 3A-3B) selected to provide an interference fit (at 340a, 340c; see Paragraph 0023-0025) with a diffuser case (at 310, 316).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dale in view of Sweeney and Grant to include the diameter selected to provide an interference fit between the diffuser case and the heat shield body, as taught by Eastwood, in order to provide retention of the support and also provide function as a seal (Paragraph 0023-0025 of Eastwood). Dale in view of Sweeney, Grant, and Eastwood does not teach that the hoop, split ring structure is spring loaded to spring-fit.
Camacho teaches (Figures 1-9) a hoop, split-ring structure (1) that is spring loaded (via 5 and 12) to spring-fit (Column 5, lines 40-45 of Camacho).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dale in view of Sweeney, Grant, and Eastwood to have the hoop, split ring structure to be spring loaded to spring-fit, as taught by Camacho, in order to allow the ring body to recoil and facilitate firm seating of the ring body (Column 5, lines 40-51 of Camacho).
It is noted that the term “split” is interpreted using Merriam-Webster’s dictionary definition “to divide into parts or portions”, the term “edge” is interpreted using Merriam Webster’s dictionary definition “a point near the beginning or end”, and the term “arcuate” is interpreted using Oxford dictionaries definition “shaped like a bow; curved”.

    PNG
    media_image1.png
    459
    1317
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    368
    876
    media_image2.png
    Greyscale


Regarding Claim 10, Dale in view of Sweeney, Grant, Eastwood, and Camacho teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5) wherein the first end (male end 580) comprises at least one first locking element (see the protrusion shown in Figure 5 and described in Paragraph 0040) and the second end (female end 570) comprises at least one second locking element (see the void shown in Figure 5 and described in Paragraph 0040) configured to securely engage (see Paragraph 0040) with at least one first locking element (the protrusion shown in Figure 5 and described in Paragraph 0040).
Regarding Claim 11, Dale in view of Sweeney, Grant, Eastwood, and Camacho teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5) wherein the at least one first locking element (the protrusion shown in Figure 5 and described in Paragraph 0040) comprises a tab (at 580, see Figure 5) and the at least one second locking element (the void shown in Figure 5 and described in Paragraph 0040) comprises a slot (at 570, see Figure 5) configured to receive a tab (at 580, see Figure 5).
Regarding Claim 14, Dale in view of Sweeney, Grant, Eastwood, and Camacho teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5) wherein the metal body (see Paragraph 0032 and Figures 3B, 4A, and 5) has a thickness of between 0.020 inches and 0.040 inches (flange heat shield 200 may comprise a thickness of about 0.03 inches to about 0.04 inches, see Paragraph 0034).
Regarding Claim 19, Dale in view of Sweeney, Grant, Eastwood, and Camacho teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5) a fastener (15) at the connection (see Figures 3A and 4C) to join the diffuser case flange (35) to the turbine case flange (25).
Regarding Claim 20, Dale in view of Sweeney, Grant, Eastwood, and Camacho teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5) a case extension (annotated above) attached to (see Figures 3A and 4C) the diffuser case (30), wherein the diffuser case flange (35) is part of the case extension (see annotation below).

    PNG
    media_image3.png
    526
    540
    media_image3.png
    Greyscale

Regarding Claim 21, Dale in view of Sweeney, Grant, Eastwood, and Camacho teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5) wherein the metal body (see Paragraph 0032 and Figures 3B, 4A, 5) is formed from a nickel alloy (Paragraph 0032).
Regarding Claim 22, Dale in view of Sweeney, Grant, Eastwood, and Camacho teaches the invention as claimed and as discussed above. Dale in view of Sweeney, Grant, Eastwood, and Camacho does not teach wherein the axial extension of the case support extends for a length of between 0.05 inches and 0.10 inches.
In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Therefore, it would have been obvious matter of design choice to have the axial extension of the case support extends for a length of between 0.05 inches and 0.10 inches, since applicant has not disclosed that the claimed length of the axial extension of the case support solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the relative dimensions shown by Dale in view of Sweeney, Grant, Eastwood, and Camacho.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dale et al. (US 2018/0094545) in view of Sweeney (US 5,201,846), Grant et al. (US 2016/0102568), Eastwood et al. (US 2018/0230856), and Camacho (US 7,165,772) as applied to claim 8, and further in view of Sander et al. (US 2017/0292704).
Regarding Claim 9, Dale in view of Sweeney, Grant, Eastwood, and Camacho teaches the invention as claimed and as discussed above. Dale in view of Sweeney, Grant, Eastwood, and Camacho does not teach, as discussed so far, wherein the metal body is formed from sheet metal.
Sander teaches (Figures 1-3D) wherein the metal body of the heat shield (126) is formed from sheet metal (see Paragraph 0037).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dale in view of Sweeney, Grant, Eastwood, and Camacho to have the metal body of the heat shield formed from sheet metal, as taught by Sander, because  it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a mater of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416. See MPEP 2144.07.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dale et al. (US 2018/0094545) in view of Sweeney (US 5,201,846), Grant et al. (US 2016/0102568), Eastwood et al. (US 2018/0230856), and Camacho (US 7,165,772) as applied to claims 8, and 10 above, and further in view of Wirt (US 8,061,716).
Regarding Claim 12, Dale in view of Sweeney, Grant, Eastwood, and Camacho teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5 and Paragraph 0040) a metal body (see Paragraph 0032) and that sectional heat shields (501) may be coupled together using any suitable technique (Paragraph 0040). Dale in view of Sweeney, Grant, Eastwood, and Camacho does not teach wherein the at least one first locking element comprises a dimple at the first end and the at least one second locking element comprises an indent at the second end configured to receive the dimple.
Wirt teaches (Figures 1-5) a locking joint (26, 28) of a ring-shaped body (12; see abstract and Figure 1), wherein the locking joint (26, 28) includes a first locking element (26) having a dimple (at 32; see Figure 2B) at a first end (22) and a second locking element (28) having an indent (at 36; see Figure 2B) at the second end (24) configured to receive the dimple (at 32; see Figure 2B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dale in view of Sweeney, Grant, Eastwood, and Camacho to include the locking joint of a ring-shaped body, wherein the locking joint includes a first locking element having a dimple at a first end and a second locking element  having an indent at the second end configured to receive the dimple, as taught by Wirt, in order to provide improved retention characteristics between mutually engageable first and second locking features (Column 1, lines 46-55).
It is noted that the term “dimple” has been interpreted using Collins’ English dictionary’s definition “any slight depression in a surface”.
It is further noted that a simple substitution of one known element (in this case, the ring connection as taught by Dale) for another (in this case, the ring connection as taught by Wirt) to obtain predictable results (in this case, connecting two pieces of ring segments together to provide improved retention characteristics) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 13, Dale in view of Sweeney, Grant, Eastwood, and Camacho teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5 and Paragraph 0040) that sectional heat shields (501) may be coupled together using any suitable technique (Paragraph 0040). Dale in view of Sweeney, Grant, Eastwood, and Camacho does not teach wherein a portion of the first end overlaps with the second end when formed as the hoop, split-ring structure.
Wirt teaches (Figures 1-5) a locking joint (26, 28) of a ring-shaped body (12; see abstract and Figure 1), wherein the locking joint (26, 28) includes a first end (22) having a portion (at 30) which overlaps (at portion 30) the second end (28) when formed as the hoop, split-ring structure (see Figures 1-2B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dale in view of Sweeney, Grant, Eastwood, and Camacho to include a locking joint of a ring-shaped body, wherein the locking joint includes a first end having a portion which overlaps the second end when formed as the hoop, split-ring structure, as taught by Wirt, in order to provide improved retention characteristics between mutually engageable first and second locking features (Column 1, lines 46-55).
It is noted that the term “dimple” has been interpreted using Collins’ English dictionary’s definition “any slight depression in a surface”.
It is further noted that a simple substitution of one known element (in this case, the ring connection as taught by Dale) for another (in this case, the ring connection as taught by Wirt) to obtain predictable results (in this case, connecting two pieces of ring segments together to provide improved retention characteristics) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B. 

Claims 18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dale et al. (US 2018/0094545) in view of Sweeney (US 5,201,846), Grant et al. (US 2016/0102568), Eastwood et al. (US 2018/0230856), and Camacho (US 7,165,772) as applied to claim 8 above, and further in view of Corsmeier (US 2018/0094813).
Regarding Claim 18, Dale in view of Sweeney, Grant, Eastwood, and Camacho teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5) a vane support (40). Dale in view of Sweeney and Grant does not teach that the vane support has a vane support flange, wherein the vane support flange is engaged between the diffuser case flange and the turbine case flange at the connection.
Corsmeier teaches (Figure 2) a support (124) extending from a vane (128), the support (124) having a flange (extending radially outward from 124; see Figure 2) engaged between the diffuser case flange (at the downstream end of 126; see Figure 2) and the turbine case flange (the flange downstream of the diffuser case flange; see Figure 2) at the connection (the unlabeled bolt connection between the three flanges; see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dale in view of Sweeney, Grant, Eastwood, and Camacho to include the vane support having a flange, wherein the flange is engaged between the diffuser case flange and the turbine case flange at the connection, as taught by Corsmeier, in order to attach the support to the outer casing (Paragraph 0042).
Regarding Claim 23, Dale in view of Sweeney, Grant, Eastwood, Camacho, and Corsmeier teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5) wherein the shielding portion (annotated above; see Figures 3A and 4C) extends aft of a location of the vane support (40) engages the turbine case (25). As discussed above, Dale in view of Sweeney, Grant, Eastwood, Camacho, and Corsmeier does not teach that the vane support has a vane support flange, wherein the vane support flange is engaged between the diffuser case flange and the turbine case flange at the connection.
Corsmeier teaches (Figure 2) a support (124) extending from a vane (128), the support (124) having a flange (extending radially outward from 124; see Figure 2) engaged between the diffuser case flange (at the downstream end of 126; see Figure 2) and the turbine case flange (the flange downstream of the diffuser case flange; see Figure 2) at the connection (the unlabeled bolt connection between the three flanges; see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dale in view of Sweeney, Grant, Eastwood, Camacho, and Corsmeier to include the vane support having a flange, wherein the flange is engaged between the diffuser case flange and the turbine case flange at the connection, as taught by Corsmeier, in order to attach the support to the outer casing (Paragraph 0042).
Regarding Claim 24, Dale in view of Sweeney, Grant, Eastwood, Camacho, and Corsmeier teaches the invention as claimed and as discussed above. Dale in view of Sweeney, Grant, and Corsmeier does not teach wherein the shielding portion extends between 0.01 and 0.10 inches aft of the location where the vane support flange engages with the turbine case flange.
In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Therefore, it would have been obvious matter of design choice to have the shielding portion extend between 0.01 and 0.10 inches aft of the location where the vane support flange engages with the turbine case flange, since applicant has not disclosed that the claimed length the shielding portion extends aft of the location where the vane support flange engages with the turbine case flange solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the relative dimensions shown by Dale in view of Sweeney, Grant, Eastwood, Camacho, and Corsmeier.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dale et al. (US 2018/0094545) in view of Sweeney (US 5,201,846), Grant et al. (US 2016/0102568), Eastwood et al. (US 2018/0230856), and Camacho (US 7,165,772) as applied to claim 8, and further in view of Vo et al. (US 2014/0093371).
Regarding Claim 25, Dale in view of Sweeney, Grant, Eastwood, and Camacho teaches the invention as claimed and as discussed above. Dale in view of Sweeney, Grant, Eastwood, and Camacho does not teach wherein aft edges of the shielding portion have a rolled edge radius.
Vo teaches (Figures 1-4) a heat shield (150) that includes aft edges (156, 158) of the shielding portion (see Figures 2-3) have a rolled edge radius (see Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dale in view of Sweeney, Grant, Eastwood, and Camacho to have the aft edges of the shielding portion have a rolled edge radius, as taught by Vo, in order to absorb vibrations such that the heat shield is prevented from shifting radially (Paragraph 0038 of Vo).
Regarding Claim 26, Dale in view of Sweeney, Grant, Eastwood, Camacho, and Vo does not teach wherein the rolled edge radius is between 0.05 and 0.30 inches in radius.
In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Therefore, it would have been obvious matter of design choice to have the rolled edge radius is between 0.05 and 0.30 inches in radius, since applicant has not disclosed that the claimed radius of the rolled edge radius solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the relative dimensions shown by Dale in view of Sweeney, Grant, Eastwood, Camacho, and Vo.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Dale et al. (US 2018/0094545) in view of Sweeney (US 5,201,846), Grant et al. (US 2016/0102568), Eastwood et al. (US 2018/0230856), and Camacho (US 7,165,772) as applied to claim 8, and further in view of Trivedi et al. (US 2019/0323370).
Regarding Claim 27, Dale in view of Sweeney, Grant, Eastwood, and Camacho teaches the invention as claimed and as discussed above. Dale in view of Sweeney, Grant, Eastwood, and Camacho does not teach wherein the first end comprises two first locking elements and the second end comprises two respective second locking elements, wherein two pairs of locking elements are defined, each locking element pair comprising one first locking element and one second locking element.
Trivedi teaches (Figures 1-13) the connection of an annular ring element (200; see Figures 2-7), wherein a first end (the male end at 202; see Figures 2, 5, and 7) comprises two first locking elements (see elements 504 in Figure 5 and elements 704 in Figure 7) and a second end (the female end at 204; see Figures 2, 5, and 7) comprises two respective second locking elements (see elements 506 in Figure 5 and elements 706 in Figure 7), wherein two pairs (annotated below) of locking elements (elements 504, 506 in Figure 5 and locking elements 704, 706 in Figure 7) and are defined, each locking element pair (annotated below) comprising one first locking element (504 or 704; see annotation below) and one second locking element (506 or 706; see annotation below).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Dale in view of Sweeney, Grant, Eastwood, and Camacho to have the first end comprise two first locking elements and the second end comprise two respective second locking elements, wherein two pairs of locking elements are defined, each locking element pair comprising one first locking element and one second locking element, as taught by Trivedi, in order to lock the first and second ends of the ring together so they preserve an internal moment continuity across a circumference of the ring element (Paragraphs 0006-0007).
It is further noted that a simple substitution of one known element (in this case, the locking elements shown in Figure 5 of Dale) for another (in this case, the locking elements shown in Figures 5 or 7 of Trivedi) to obtain predictable results (in this case, connecting first and second ends of a ring element together) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

    PNG
    media_image4.png
    636
    1166
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    834
    1165
    media_image5.png
    Greyscale

Regarding Claim 28, Dale in view of Sweeney, Grant, Eastwood, Camacho, and Trivedi teaches the invention as claimed and as discussed above. Dale in view of Sweeney, Grant, Eastwood, Camacho, and Trivedi does not teach, as discussed so far, wherein a first locking element pair is arranged on the first side of the metal body and a second locking element is arranged on the second side of the metal body.
Trivedi teaches (Figures 1-13) wherein a first locking element pair (annotated above) is arranged on the first side of the body (at the top half of Figures 5 and 7; see annotation above) and a second locking element pair (annotated above) is arranged on the second side of the body (at the bottom half of Figures 5 and 7; see annotation above).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Dale in view of Sweeney, Grant, Eastwood, and Camacho to have the first locking element pair is arranged on the first side of the body and the second locking element is arranged on the second side of the body, as taught by Trivedi, for the same reasons discussed above in claim 27.

Response to Arguments
Applicant’s arguments with respect to claims 8-14 and 18-28 have been considered but are moot because the arguments do not apply to the new combination of references being used in this Office Action. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741